DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the exemplary language “(e.g. Fresnel lens)” renders the scope of the claim unclear. It is not clear or definite whether the scope of the claim is broad or narrowed by the language. See MPEP 2173.05(d).
Regarding claim 18, MPEP 2173.05(q) indicates “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.” The instant claim is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).


Allowable Subject Matter
Claims 1, 2, 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
In re 1, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper. The best prior art, D1 (WO 2016/146279 A1) explicitly shows an pptical system for spatiotemporally shaping the wavefront of the electric field of a light beam (1, 1') to be projected into a target volume (5), where the propagation axis is axis z, to create 3D patterned illumination in the target volume (5) (Fig. 1a), comprising: (i)- a light emitting coherent pulsed source (Ti sapphire laser), coupled to a beam shaper (2, 6), configured to give one initial illumination pattern (P) whose transversal surface in the target volume being superior to the diffraction limit of the optical system, (ii)- at least one intermediate optical element (4, 4') (4), which is a dispersive grating for performing temporal focusing of the light beam (1, 1'), located, on the propagation axis (z), where an image of the illumination pattern (P) is formed, (iii)- and a second optical element (3, 3') (3) which is a spatial light modulator for modulating the phase of the electric field of the input light beam, and for realizing spatiotemporal multiplexing to create 3D patterned illumination in the target volume (5) (5) by: 
- replicating the initial illumination pattern (P), so as to have several replicated illumination patterns (P,) in the target volume (5, 5') (thus imaged), each of the replicated illumination patterns (P,) having a size at least equal to the size of the initial illumination pattern (P), and 
- controlling the position of each replicated illumination pattern (P,), given by the transversal coordinates Xi, Y and axial coordinate Zi in the target volume (5, 5'), the coordinates Xi, Y and Zi being chosen independently from each other (Fig. 1b), the second optical element (3, 3') being situated on the conjugated therewith).
D1 does not explicitly show that the second optical element being addressed with a phase function that reproduces a grating or prism effect for obtaining the transversal coordinates Xi, Yi of the replicated illumination pattern (Pi) in the target volume.
The prior art when taken alone or in combination does not remedy these deficiencies. Therefore the claim is allowable over the prior art.
In re 2, 4-17, the dependent claims depend from an allowable claim and are therefore allowable.

Claims 3 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COLLIN X BEATTY/Primary Examiner, Art Unit 2872